COLLIER, C. J.
— The reversal of the judgment of the Circuit court, is sought on these grounds:
First — That it does not appear the plaintiff had'notice of the pendency of the attachment previous to judgment —or that the same was advertised.
Second — The sheriff’s return of the levy of the attachment does not state that the property seized was the plaintiff’s in error.
The first point was decided adversely to the plaintiff in Murray vs. Cone & Park, use, &c. (at this term.)
The second ground, we think, cannot be sustained. The sheriff is an officer placed under great responsibility by the law, which defines his duties. He pledges to the public, under the solemnity of an oath, his integrity and diligence;, and consequently, every reasonable in-tendment must be made in favor of the regularity of his official acts. When he receives process, requiring him to levy upon the property of a particular individual, and he returns if according to its mandate, with his endorsement, stating that lie had levied the same on property, (particularly describing it,) we must intend that the property seized belonged to the defendant; because the process only authorised a levy upon his effects.
In the present case, the sheriff acknowledges the receipt of the attachment, and returns it, with his levy endorsed on sundry 'articles of furniture. These we must intend to have belonged to the plaintiff in error — they were sufficient to give the Circuit court jurisdiction. Its judgment is consequently affirmed.